381 So. 2d 330 (1980)
SAMBO'S RESTAURANT and General Adjustment Bureau On Behalf of American Home Assurance Company, Appellants,
v.
Patricia HORN, Appellee.
No. QQ-189.
District Court of Appeal of Florida, First District.
March 20, 1980.
Bruce R. Kaster of Pattillo, MacKay & McKeever, Ocala, for appellants.
James A. Shook, Ocala, for appellee.
SHIVERS, Judge.
Appellee was working as a waitress at a Sambo's Restaurant on December 17, 1977, when she twice slipped and fell. She saw a doctor, complaining of back pain. According to one of her treating physicians, she did not first complain about a knee injury until two months after the accident. Her claim for compensation, however, was predicated largely on her alleged knee injury.
The Judge of Industrial Claims (JIC) awarded temporary total disability benefits or temporary partial disability benefits from the time of appellee's termination and continuing as long as her temporary disability existed. We remand for clarification.
The award of temporary total disability benefits or temporary partial disability benefits is improper. If appellee were temporarily disabled for a given period of time, she was either partially or totally disabled. The order, however, does not specify which, and because she could not be both partially and totally disabled at the same time, the JIC should have stated the exact nature of her disability. Evidence in the record establishes that he could not properly have found her totally disabled because of the work she did for other employers during the time in question, but the parties should not have been left to speculate as to the meaning of the order.
REMANDED for clarification.
ERVIN and SHAW, JJ., concur.